IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0179
                              Filed March 30, 2022


IN THE INTEREST OF G.K.,
Minor Child,

C.P., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



      The mother appeals the order terminating her parental rights. AFFIRMED.



      Jessica R. Noll of Deck Law Firm, Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Lesley Rynell, Sioux City, attorney for minor child.

      Amy Skinner, Sioux City, guardian ad litem for minor child.




      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


AHLERS, Judge.

       The mother of this two-year-old child struggles with substance-abuse and

mental-health issues. After lack of progress in fixing these issues, the juvenile

court terminated the mother’s parental rights. She appeals. On appeal she raises

three issues: (1) the State failed to prove the grounds for termination under Iowa

Code section 232.116(1)(h) (2021); (2) termination was not in the child’s best

interests; and (3) the mother should have been granted additional time to work

toward reunification.

       We review termination-of-parental rights cases de novo. In re W.T., 967

N.W.2d 315, 322 (Iowa 2021). This means we are not bound by the juvenile court’s

factual findings, but we give them weight, especially regarding credibility

determinations. Id.

               Our review of termination of parental rights under Iowa Code
       chapter 232 is a three-step analysis. The first step is to determine
       whether any ground for termination under section 232.116(1) has
       been established. If we find that a ground for termination has been
       established, then we determine whether the best-interest framework
       as laid out in section 232.116(2) supports the termination of parental
       rights. Finally, if we do find that the statutory best-interest framework
       supports the termination of parental rights, we consider whether any
       exceptions in section 232.116(3) apply to preclude termination of
       parental rights.

In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016) (internal citations omitted). We

need not address any step the parent does not raise on appeal. In re P.L., 778

N.W.2d 33, 40 (Iowa 2010).

I.     Statutory Grounds

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(e) and (h). The mother only challenges termination
                                           3


under paragraph (h).        Because she does not challenge termination under

paragraph (e), we affirm on that ground and it is unnecessary to address

paragraph (h). See In re G.N., No. 20-1128, 2020 WL 7022388, at *1 (Iowa Ct.

App. Nov. 30, 2020) (holding failure to challenge one of the grounds for termination

permits us to affirm on that ground without analyzing other grounds challenged).

Although it is unnecessary for us to address termination under paragraph (h), we

note that our review of the record convinces us the challenge on that ground lacks

merit.    Paragraph (h) permits termination when the following elements are

established:

                 1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of
         the child’s parents for at least six months of the last twelve months,
         or for the last six consecutive months and any trial period at home
         has been less than thirty days.
                 (4) There is clear and convincing evidence that the child
         cannot be returned to the custody of the child’s parents as provided
         in section 232.102 at the present time.

Iowa Code § 232.116(1)(h). The only element the mother challenges on appeal is

the final one. In her petition on appeal, she asserts that she was able to resume

care of the child.      This assertion directly contradicts her testimony at the

termination hearing, during which she acknowledged the child could not be

returned to her custody at the time. See In re D.W., 791 N.W.2d 703, 707 (Iowa

2010) (interpreting the statutory language “at the present time” to mean “at the time

of the termination hearing”).      Given this admission, we find that the State

established the ground for termination under paragraph (h).
                                           4


II.    Best Interests

       In order to terminate a parent’s rights, the State must prove termination is

in the child’s best interests.    See Iowa Code § 232.116(2) (stating that, in

determining the bests interests of the child, “the court shall give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child”). The juvenile court determined that the State

proved termination is in the child’s best interests. The mother challenges this

finding.

       Following our de novo review, we agree with the juvenile court. By the time

of the termination hearing, the child had been removed from the mother’s care for

approximately fifteen months—approximately half of the child’s life. The child was

removed from the mother’s care due to the mother’s mental-health issues and her

abuse of methamphetamine.         After removal, the child never returned to the

mother’s care because the mother never adequately addressed the mental-health

and methamphetamine problems that prompted the removal. She also failed to

secure stable housing and had no housing at the time of the hearing. In contrast,

the child was thriving in the home of the child’s maternal aunt. Under these

circumstances, we agree that termination was in the child’s best interests.

III.   Additional Time

       If the juvenile court decides not to terminate parental rights, it has the option

of entering a permanency order implementing one of the permanency options

provided for in section 232.104.        Iowa Code § 232.117(5).         One of those

permanency options is to give a parent an additional six months to work toward
                                         5


reunification. Iowa Code § 232.104(2)(b). In order to utilize that permanency

option, we must be able to “enumerate the specific factors, conditions, or expected

behavioral changes which comprise the basis for the determination that the need

for removal of the child from the child’s home will no longer exist at the end of the

additional six-month period.” Id.

       The mother asserts the six-more-months option should have been

implemented here. We disagree. She has had more than one year to address

both her substance-abuse and mental-health issues, but she neglected to do so.

She has failed to follow through with recommended treatment and has been

discharged unsuccessfully from several programs since the child was removed.

The mother points to the fact that she started attending Alcoholics Anonymous

meetings the week before the termination hearing. We are not persuaded that this

last-minute effort shows that the mother has turned a corner that will lead to

reunification within six months. See In re D.M., 516 N.W.2d 888, 891 (Iowa 1994)

(finding efforts “of very recent origin” to be an unpersuasive “eleventh hour attempt

to prevent termination”).

       In addition to her unchecked substance-abuse and mental-health problems,

the mother also has criminal charges that pose impediments to reunification. She

spent time in jail while the juvenile proceedings were pending and was only

released a few days before the termination hearing. At the time of the hearing,

she had an outstanding warrant for her arrest. These looming criminal problems

add another layer of uncertainty that contributes to our conclusion that a six-month

extension is not warranted.
                                          6


       We find it unlikely the mother will be able to—within six months—address

her mental-health issues, substance-abuse issues, and criminal issues to a

sufficient degree to allow reunification within that time period. This is because the

mother has been unable to solve these problems in the past, and we can look to

the past lack of success as a predictor of future behavior. See In re A.B., 815

N.W.2d 764, 778 (Iowa 2012) (noting that a parent’s past performance “may be

indicative of the quality of the future care that parent is capable of providing”

(quoting In re C.B., 611 N.W.2d 489, 495 (Iowa 2000))). Further, even if the mother

is able to overcome those obstacles, she also has to stabilize her employment and

housing—things she has historically been unable to accomplish.

       After considering the circumstances, we are not convinced that the need for

the child’s removal will no longer exist if the mother were given an additional six

months. The child deserves stability and permanency now. See id. at 777 (“It is

well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the child.”

(quoting P.L., 778 N.W.2d at 41)). Therefore, we join the juvenile court in declining

to grant the mother an additional six months.

IV.    Conclusion

       The mother failed to properly challenge all statutory grounds for termination

of her parental rights. The State established that termination of her rights is in the

child’s best interests. We are not persuaded that an additional six months would

result in the mother fixing the problems that resulted in the removal of the child.
                                         7


Accordingly, we affirm the juvenile court’s ruling terminating the mother’s parental

rights.

          AFFIRMED.